Title: From John Adams to James Lovell, 20 February 1779
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Passy Feb. 20. 1779
     
     I set down Simply to acknowledge over again the Receipt1777 Decr I 8 21 1778 Jany. 20. Ap. 29. May 15. 16 Sept 25 3 others which accompanied some of the others without dates Oct. 24 of the Letters from you whose dates are in the Margin. These have been answerd, and I have wrote you at other Times. But there is a terrible Waste of Letters in the Sea.
     I cannot lay aside my Pen without Saying, that the Accusations before Congress, against the Messrs. Lees and others and I know not who besides distress me, beyond Measure. I fear it will perpetuate Altercation, without bringing any great Truths to light for the Benefit of the Public. I have Sighed and mourn’d, and wept, for that Intemperance of Passions, which I very early discovered here, without being able to Soften or to cool it in the least degree. I wish I could draw the Portrait of every Character here, as it appears in my Eyes: But this would be imprudent, and if it should be known would do public Mischief, full enough of which has been done already by Indiscretion.
     Our old incidental Agent, is an honest Man: faithfull and zealous in our Cause: but there is an Acrimony in his Temper—There is a Jealousy—there is an Obstinacy, and a Want of Candor at times, and an Affectation of Secrecy the Fruit of Jealousy, which renders him disagreable often to his Friends, makes him Ennemies, and gives them infinite Advantages over him.
     
     That he has had great Provocations here I never doubted, and Since the Appearance of the Address less than ever.
     There is another Character here, exceedingly respectable in Fortune, Education, Travel, Honour, Integrity, Love of his Country and Zeal in its Cause: But Tacitus would say his Passions are always strong, often violent: and he has not Experience in public Life.
     These two Gentlemen, have been very intimate, and have encouraged no doubt each other and often irritated. Another Thing I think that other Gentleman ought not to have been here. He should have been in Italy or in America, or being here, I really think he ought not to have interfered, so much. This is simply my opinion—I may be wrong. That Gentleman thought he was doing his Duty I am clear. But of this I am perswaded that if he had been in Italy Things would never have gone to the Lengths they have.
     On the other Hand most of the old Connections of the Dr. and Mr. D. were filled with Prejudices against those two Gentlemen—one Party was striving to get the better of the other, to lessen its Reputation and diminish its Authority.
     In this Chaos I found Things and have been tossed in it.
     On the other Hand, there was a Monopoly of Reputation here, and an Indecency in displaying it, which did great Injustice to the real Merit of others, that I do not wonder was resented. There was an Indolence—there was a Dissipation—which gave just Occasion of Complaint—there was a Complaisance to interested Adventurers. There was an Intimacy, with stock jobbers, there was an Acquaintance with Persons from England, which gave just Occasion of Jealousy, however innocent the intentions were. I have learnd that total silence is enough to procure a Character for Prudence, whatever Indiscretions a Man may commit.
     In this state of Things Congress have had the Wisdom and the Fortitude to do the only Thing, which could be done for putting Matters on a better Footing. But this will last a very little while, if Money matters are not seperated from political.
     Some other Thing must be done. Some Resolution must be passed forbidding every Man, in the most positive Terms who has any Connection with your Minister here, from having any Connection with English Stocks, Insurances, &c and forbidding all Correspondence with them. There is in England a Practice of making Insurances on political Events, which has interested the whole Alley in American Politicks, and has thrown all into Distraction.
     I have been wholly without Information of what was passing in Congress and indeed in America, especially in Philadelphia. My Friends I know have been engaged in doing the public Business, not in Strengthening the Hands of Individuals or Parties here. But Bushells of Letters, have come to Adventurers here, containing Information more exact in Some things, and not so true in others as they might.
    